--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
effective July 1, 2017 (the “Effective Date”), by and between CannaSys, Inc., a
Nevada corporation (“Employer”), and Patrick G. Burke (“Executive”).

 

Premises

 

WHEREAS, Executive is currently employed as a consultant under the terms of the
consulting agreement dated October 31, 2016, and Employer desires to ensure the
continued and valued services of Executive and Executive desires to continue to
be employed by Employer.

 

WHEREAS, Employer desires to assure that its confidential information and
goodwill will be preserved for its exclusive benefit.

 

NOW, THEREFORE, upon these premises and for and in consideration of the mutual
promises, covenants, and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

Article I

Association and Relationship

 

1.01 Nature of Employment. Employer hereby employs Executive, and Executive
hereby accepts employment from Employer, for the period set forth in Article VI,
in the positions and with the duties and responsibilities set forth in
subsection 1.03, and upon the terms and conditions set forth herein. Executive
represents and warrants that he possesses the knowledge, skills, and abilities
sufficient to permit him, in the event of termination of his employment
hereunder, to earn a livelihood satisfactory to himself without violating any
provision of Articles III and IV, for example, by using the knowledge, skills,
and abilities, or some of them, in the service of a business that is not
competitive with Employer. 

 

1.02 Full-Time Services. Executive will devote his full working time, attention,
and services to Employer’s business and affairs and will not, without Employer’s
written consent, be engaged during the term of this Agreement in any other
substantial business activity other than personal investment activities, whether
or not such business activity is pursued for gain, profit, or other pecuniary
advantages, that significantly interferes or conflicts with the reasonable
performance of his duties hereunder. 

 

1.03 Duties. During the term of this Agreement, Executive agrees to serve in the
offices or positions with Employer or any subsidiary of Employer and such
substitute or further offices or positions of substantially consistent rank and
authority as will, from time to time, be determined by Employer’s board of
directors (the “Board”). Executive agrees to serve as member of the Board and
perform the duties appropriate for a chief executive officer, chief operations
officer, and secretary of Employer and as may be assigned to him from time to
time by the Board and as described in Employer’s charter documents, as amended
and revised from time to time. The Board will direct, control, and supervise the
duties and work of Executive. 

 

1.04 Satisfaction of Employer. Executive agrees that he will, at all times
faithfully, promptly, and to the best of his ability, experience, and talent,
perform all of the duties that may be required of him pursuant to the express
and implicit terms hereof. These duties will be rendered at such place or places
as the interests, needs, business, and opportunities of Employer will require or
make advisable; however, that Executive will not be required to move his
residence without the mutual consent of Employer and Executive. 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1.05 Compliance. Executive will observe and comply with the rules, regulations,
and other policies and procedures of Employer respecting its business and will
carry out and perform orders, directions, and policies of Employer as they may
from time to time be communicated to Executive either orally or in writing.
Executive will further observe and comply with all applicable rules,
regulations, and laws governing the business of Employer. 

 

Article II

Compensation and Benefits

 

2.01 Compensation. For all services rendered by Executive pursuant to this
Agreement, Employer will compensate Executive as follows: 

 

(a) Salary. Executive will be paid an annual base salary of $84,000 (“Base
Salary”) during the term of this Agreement in accordance with Employer’s normal
payroll practice, but no less frequently than monthly. 

 

(b) Salary Escalation. From time to time, the annual salary payable to Executive
pursuant to subsection 2.01(a) above may be increased as the Board or the
designated compensation committee thereof may deem appropriate, but no change
will be effective for the then-current term without Executive’s consent. 

 

(c) Bonus. Executive will be eligible to receive an annual performance bonus for
each fiscal year of Employer, payable in cash, as determined in accordance with
criteria established, from time to time, by Board or the designated compensation
committee thereof. 

 

(d) Other Benefits. Employer will additionally provide to Executive incentive,
retirement, pension, profit-sharing, stock option, health, medical, or other
employee benefit plans that are consistent with, and similar to, the plans
provided by Employer to its employees generally. All costs of such plans will be
an expense of Employer and will be paid by Employer. 

 

2.02 Continuation of Compensation during Disability. The intent of this
Agreement is to pay six months of Base Salary to Executive in the event of a
long-term disability. If Executive is unable to perform his services by reason
of disability due to illness or incapacity for a period of more than three
consecutive months (during which time Employer will continue to pay Executive
his regular monthly salary), the compensation thereafter payable to him during
the next succeeding consecutive three-month period will be equal to the regular
monthly salary provided for in subsection 2.01(a) hereof, notwithstanding the
expiration or termination of this Agreement for any reason during such
three-month period. If Executive’s illness or incapacity continues for longer
than six consecutive months, Executive will not be entitled to receive any
further compensation from Employer, and Employer may thereupon terminate this
Agreement. Upon termination of this Agreement, except to the extent expressly
prohibited by any applicable law or regulation, all unvested options, restricted
stock purchase awards, and other equity awards whose vesting is not contingent
on reaching any performance benchmarks in the future, other than merely the
passage of time, will automatically vest and become immediately exercisable, and
all forfeiture provisions pursuant to restricted stock or other awards will
automatically and immediately terminate. The vesting of any unvested options,
restricted stock purchase awards, or other equity awards whose vesting is
contingent on reaching any Employer or Executive performance benchmarks in the
future, other than merely the passage of time will not be accelerated. For
purposes of this Agreement, Executive is “disabled” when he is unable to
continue his normal duties of employment, by reason of a medically determined
physical or mental impairment. In determining whether or not Executive is
disabled, Employer may rely upon the opinion of any doctor or practitioner of
any recognized field of medicine or psychiatric practice selected jointly by the
Board and Executive and such other evidence as Employer deems necessary. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2.03 Working Facilities. Employer will provide to Executive offices and
facilities, at Employer’s principal office, appropriate for his position and
suitable for the performance of his responsibilities. 

 

2.04 Vacation and Personal Leave. Executive will be entitled each year to a paid
vacation of at least 20 working days. Such leave will be taken by Executive at a
time and with starting and ending dates mutually convenient to Employer and
Executive, unless prior notice and coordination is not practicable because of
exigent circumstances. Vacation and personal leave not used in one employment
year will carry over to the succeeding employment year, but will thereafter
expire if not used within the succeeding year. 

 

2.05 Expenses. Employer will reimburse Executive for expenses incurred in
connection with Employer’s business, including expenses for travel, lodging,
meals, beverages, entertainment, and other items in accordance with Employer’s
travel policies, upon receipt of the required records.  

 

2.06 Dues and Memberships. Employer will pay reasonable dues of Executive in
local, state, and national societies and associations, and in such other
organizations, as may be approved and authorized by the Board. 

 

2.07 Payroll Taxes. Employer will withhold from Executive’s compensation
hereunder all federal and state payroll taxes and income taxes on compensation
paid to Executive and will provide an accounting to Executive for all amounts
withheld. 

 

2.08 Stock Options and Grants. Employer will grant to Executive 2,250,000 shares
of common stock to vest quarterly over the next four quarters as provided in the
Restricted Stock Grant Agreement attached hereto as Exhibit A. In addition,
Employer may grant to Executive from time to time nonqualified options to
purchase shares of Employer’s common stock, or such other stock-based
compensation as determined by the Board, subject to customary terms and
conditions of Employer’s option plans and practices. Employer agrees that
Executive will receive option grants that are consistent with and similar to
grants provided by Employer to its employees generally. 

 

2.09 Indemnification; Officers and Directors Insurance. Employer agrees that in
connection with his service to Employer, Executive will be entitled to the
benefit of any indemnification provisions in Employer’s charter documents and
any director and officer liability insurance coverage carried by Employer, if
any. Employer will take no action to amend or revise the provisions in its
charter documents that would reduce or impair the right of Executive to
indemnification thereunder. 

 

2.10 Nonassignable Benefits. Executive cannot pledge, hypothecate, anticipate,
or in any way create a lien on any payments or other benefits provided under
this Agreement; and no benefits payable hereunder are assignable in anticipation
of payment, either by voluntary or involuntary acts or by operation of law,
except by will or pursuant to the laws of descent and distribution. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Article III

Covenants Regarding Confidential Information

 

3.01 Fiduciary Duties. Executive acknowledges and agrees to effect all common
law, statutory, and other fiduciary duties owed to Employer, including the duty
of care and loyalty. In further consideration of his employment and the
compensation to be received during his employment, Executive agrees to the terms
of Employer’s standard form Confidentiality and Proprietary Rights Agreement, a
copy of which is attached hereto as Exhibit B (the “Proprietary Rights
Agreement”). Executive and Employer will execute and deliver the Proprietary
Rights Agreement contemporaneously with the execution of this Agreement. 

 

3.02 Nondisclosure of Confidential Information. Executive will not, during his
employment with Employer or at any time after termination of his employment,
irrespective of the time, manner, or cause of termination, use, disclose, copy,
or assist any other person or firm in the use, disclosure, or copying, of any
Confidential Information. The term “Confidential Information” shall have the
meaning set forth in the Proprietary Rights Agreement.  

 

3.03 Return of Confidential Information. All files, records, documents,
drawings, equipment, and similar items, whether in written or electronic form,
relating to the business of Employer, whether prepared by Executive or otherwise
coming into his possession, will remain the exclusive property of Employer and
will not be removed from the premises of Employer, except when necessary in
carrying out the business of Employer, without the prior written consent of
Employer. Upon termination of Executive’s employment, Executive agrees to
deliver to Employer all Confidential Information and all copies thereof along
with any and all other property belonging to Employer whatsoever. 

 

Article IV

Other Covenants

 

4.01 Noncompetition and other Covenants. During the employment term and for
six-month period after termination (the “Noncompete Period”), Executive must
not, in North America or in any foreign country in which Employer is, as of the
date of termination, conducting business or intending within the Noncompete
Period to commence conducting business, directly or indirectly, whether as an
individual on Executive’s own account or as a shareholder, partner, member,
joint venturer, director, officer, employee, consultant, creditor, or agent of
any person, firm or organization or otherwise: 

 

(a) own, manage, control, or participate in the ownership, management, or
control of, or be employed, engaged by, or otherwise affiliated or associated as
a consultant, independent contractor, or otherwise with, any other corporation,
partnership, proprietorship, firm, association, or other business entity that
competes with Employer, as its business is conducted on the date of Executive’s
termination; 

 

(b) employ or solicit for employment any present, former, or future employee of
Employer who is employed during Executive’s employment term; or  

 

(c) affirmatively induce any person who is a present or future employee,
officer, agent, affiliate, or customer of Employer during Executive’s employment
term to terminate his, her, or its relationship with Employer. 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, Executive will be permitted to
own shares of any class of capital stock or other equity interests of any
publicly held entity so long as his aggregate holdings represent less than 5% of
the outstanding shares of the class of capital stock or equity. For purposes of
subsection 4.01(a), “business” means software-as-a-service and similar
technologies, including loyalty marketing or rewards in the regulated cannabis
industry.

 

4.02 Skills and Abilities. Executive represents and warrants that he possesses
the knowledge, skills, and abilities sufficient to permit him, in the event of
termination of his employment hereunder, to earn a livelihood satisfactory to
him without violating any provision of Articles III and IV, for example, by
using his knowledge, skills, and abilities, or some of them, in the service of a
business that is not competitive with Employer. 

 

4.03 Nondisparagement Restrictions. Executive and Employer each covenant and
agree that they will not, directly or indirectly, either in writing or by any
other medium, make any disparaging, derogatory, or negative statement, comment,
or remark about the other party or any of its affiliated companies, or any of
their respective officers, directors, employees, affiliates, subsidiaries,
successors, and assigns, as the case may be. However, either party may make the
statements, comments, or remarks as are necessary to comply with law. 

 

 

Article V

Enforcement of Covenants

 

5.01 Relief. In recognition of the fact that a breach by Executive of any of the
provisions of Articles III and IV will cause irreparable damage to Employer, for
which monetary damages alone will not constitute an adequate remedy, Employer is
entitled as a matter of right (without being required to prove damages or
furnish any bond or other security) to obtain a restraining order, an
injunction, an order of specific performance, or other equitable or
extraordinary relief from any court of competent jurisdiction restraining any
further violation of the provisions by Executive or requiring Executive to
perform his obligations hereunder. This right to equitable or extraordinary
relief is not exclusive, but is in addition to all other rights and remedies to
which Employer may be entitled at law or in equity, including the right to
recover monetary damages for the breach by Executive of any of the provisions of
this Agreement. In the event any court of competent jurisdiction determines that
the specified period or geographical area set forth in Article IV is
unreasonable, arbitrary, or against public policy, then a lesser period or
geographical area that is determined by the court to be reasonable,
nonarbitrary, and not against public policy may be enforced. 

 

5.02 Survival of Covenants. Subject to Article VI below, in the event
Executive’s employment relationship with Employer is terminated, with or without
cause, the covenants contained in Articles III and IV above will survive the
expiration or termination, for any reason, for a period of one year after such
expiration or termination. 

 

Article VI

Term and Termination

 

6.01 Term. Except as provided herein, the term of this Agreement will be for a
period of one year, commencing on the Effective Date hereof, and will
automatically renew for successive one-year terms at each anniversary date
unless Employer notifies Executive, in writing, at least 30 days before the
expiration date that it does not desire to renew the Agreement for an additional
term. 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

6.02 Termination. This Agreement is not intended to change the at-will nature of
Executive’s employment with Employer, and it may be terminated at any time by
either party, with or without cause. Executive’s employment hereunder may be
terminated without any breach of this Agreement only under the following
circumstances: 

 

(a) Termination for Cause. Employer will have the right, without further
obligation to Executive other than for compensation previously accrued, to
terminate this Agreement for cause (“Cause”) by showing that: (i) Executive has
materially breached the terms hereof; (ii) Executive, in the determination of
the Board, has been grossly negligent in the performance of his duties or has
committed an act of fraud against Employer; (iii) Executive has substantially
failed to meet written standards established by the Board for the performance of
his duties after written notice of the failure has been provided to Executive
and Executive has been provided at least 10 days to cure such failure and has
failed to do so; (iv) Executive has engaged in material willful or gross
misconduct in the performance of his duties hereunder; (v) Executive has been
found in a disciplinary action to have been involved in the violation of
investment-related laws and regulations, as such italicized terms are defined in
the Form 5 Explanation of Terms for Form 5, Uniform Termination Notice for
Securities Industry Registration (including any applicable successor form)
adopted by the Financial Industry Regulatory Authority (FINRA); or (vi) a final,
nonappealable conviction of, or a plea of guilty or nolo contendere by,
Executive to a felony or misdemeanor involving fraud, embezzlement, theft, or
dishonesty or other criminal conduct against Employer. Notwithstanding the
foregoing, Executive will not be deemed to have been terminated for Cause,
without reasonable notice to Executive setting forth the reasons for Employer’s
intent to terminate for Cause and delivery to Executive of a written notice of
termination setting forth the finding that in the good-faith opinion of the
Board, Executive was guilty of Cause and specifying the particulars thereof in
detail. 

 

(b) Termination upon Death or Disability of Executive. This Agreement will
terminate: (i) immediately upon Executive’s death; or (ii) after termination of
pay as set forth in section 2.02 upon Executive’s disability. 

 

(c) Termination by Executive for Good Reason. Executive will have the right to
terminate this Agreement for good reason (“Good Reason”) in the event of:
(i) Employer’s intentional breach of any covenant or term of this Agreement, but
only if Employer fails to cure such breach within 20 days following the receipt
of notice by Executive setting forth the conditions giving rise to the breach;
(ii) an assignment to Executive of any duties inconsistent with, or a
significant change in the nature or scope of, his authorities or duties from
those authorities and duties held by him as of the date hereof and as increased
from time to time; (iii) any relocation of Employer’s principal place of
business outside of Denver, Colorado; or (iv) the failure by Employer to obtain
the assumption of the commitment to perform this Agreement by any successor
corporation.  

 

6.03 Termination Payments. 

 

(a) Termination Other than for Cause.  

 

(i) In the event that Executive’s employment is terminated by Employer during
the term hereof for reasons other than Cause as defined in subsection 6.02(a) or
Executive terminates this Agreement for Good Reason in accordance with
subsection 6.02(c), Employer will pay to Executive: 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(1) all Base Salary accrued through the date of termination, any unreimbursed
expenses incurred pursuant to section 2.05, and any other benefits specifically
provided to Executive under any benefit plan, payable within 10 days after the
termination date; 

 

(2) continuation of the Base Salary for the period from the date of Termination
and for an additional six months, payable in a single lump sum within ninety
days from the date of Termination;; and 

 

(3) a lump-sum payment equal to three months of health insurance premiums at the
monthly rate in effect for Executive at the time of termination, after which the
Executive would be entitled to participate in any COBRA program offered by
Employer’s medical insurance provider, if any.  

 

The amounts under (2) and (3) above will be payable to Executive on the first
day of the seventh month following the date of termination of Executive’s
employment.

 

(ii) In addition to the foregoing payments, in the event of termination as
referred to above, except to the extent expressly prohibited by any applicable
law or regulation, all unvested options, restricted stock purchase awards, and
other equity awards whose vesting is not contingent on reaching any performance
benchmarks in the future, other than merely the passage of time, will
automatically vest and become immediately exercisable, and all forfeiture
provisions pursuant to restricted stock or other awards will automatically and
immediately terminate. The vesting of any unvested options, restricted stock
purchase awards, or other equity awards whose vesting is contingent on reaching
any Employer or Executive performance benchmarks in the future, other than
merely the passage of time, will not be accelerated. 

 

(b) Termination upon Death of Executive.  

 

(i) If Executive dies during the term of this Agreement, Employer will pay to
the estate of Executive the following: 

 

(1) all Base Salary accrued through the date of termination, any unreimbursed
expenses incurred pursuant to section 2.05, and any other benefits specifically
provided to Executive under any benefit plan; and 

 

(2) continuation of the Base Salary for the period from the date of Termination
and for an additional three months, payable in a single lump sum within ninety
days from the date of Termination. 

 

The amount under (2) above will be payable to the estate of Executive on the
first day of the third month following the date of Executive’s death.

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(ii) In addition to the foregoing payments, in the event of Executive’s death,
except to the extent expressly prohibited by any applicable law or regulation,
all unvested options, restricted stock purchase awards, and other equity awards
whose vesting is not contingent on reaching any performance benchmarks in the
future, other than merely the passage of time, will automatically vest and
become immediately exercisable, and all forfeiture provisions pursuant to
restricted stock or other awards will automatically and immediately terminate.
The vesting of any unvested options, restricted stock purchase awards, or other
equity awards whose vesting is contingent on reaching any Employer or Executive
performance benchmarks in the future, other than merely the passage of time,
will not be accelerated. 

 

(c) Termination for Cause or Termination by Executive. If Executive terminates
this Agreement for any reason other than Good Reason or if Employer terminates
this Agreement for Cause, Employer will deliver to Executive, within 30 days
following the effective date of such termination, all Base Salary accrued
through the date of termination, any unreimbursed expenses incurred pursuant to
section 2.05, and any other benefits specifically provided to Executive under
any benefit plan, and severance pay equal to two months compensation. Employer
will have no further obligation to Executive. 

 

6.04 Complete Payment. Any amounts due under this Article VI are in the nature
of severance payments or liquidated damages or both, and will fully compensate
Executive and his dependents or beneficiaries, as the case may be, for any and
all direct damages and consequential damages that any of them may suffer as a
result of lawful termination of the Executive’s employment, and they are not in
the nature of a penalty. In order to receive any of the severance payments,
Executive will execute and agree to be bound by a release of claims within 60
days after the date of termination of his employment. Employer will tender the
release of claims to Executive within 15 days following the date of his
termination of employment and, on any failure of Employer to so tender the
release within this time, Executive’s obligation to provide the release in order
to receive the severance payments will cease to apply. 

 

6.05 Resignation upon Termination. Upon the termination of this Agreement for
any reason, Executive hereby agrees to resign from all positions held in
Employer or an affiliate of Employer, including any position as a director,
officer, manager, agent, trustee, or consultant of Employer or any affiliate of
Employer. 

 

Article VII

Miscellaneous

 

7.01 Authority.  

 

(a) Employer represents and warrants to Executive that the execution, delivery,
and performance by Employer of this Agreement have been duly authorized by all
necessary corporate action of Employer and do not and will not conflict with or
result in a violation of any provision of, or constitute a default under, any
material contract, agreement, instrument, or obligation to which Employer is a
party or by which it is bound. 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(b) Executive represents and warrants to Employer that: (i) he understands and
voluntarily agrees to the provisions of this Agreement; (ii) he is not aware of
any existing medical condition that might cause him to be or become unable to
fulfill his duties under this Agreement; (iii) he is free to enter into this
Agreement and has no commitment, arrangement, or understanding to or with any
third party that restrains or is in conflict with this Agreement or that would
operate to prevent him from performing the services to Employer that he has
agreed to provide hereunder; (iv) he is not subject to an order from any
financial services regulatory body and has never been convicted of a felony or
misdemeanor; and (v) the execution, delivery, and performance by him of this
Agreement does not and will not conflict with or result in a violation of any
provision of, or constitute a default under, any material contract, agreement,
instrument, or obligation to which he is a party or by which he is bound. 

 

7.02 Succession. This Agreement and the rights and obligations hereunder will be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives and will also bind and inure to the benefit of any
successor of Employer by merger or consolidation or any assignee of all or
substantially all of its property. 

 

7.03 Notices. Any notice, demand, request, or other communication permitted or
required under this Agreement will be in writing and will be deemed to have been
given as of the date so delivered, if personally delivered; as of the date so
sent, if sent by electronic mail and receipt is acknowledged by the recipient;
and one day after the date so sent, if delivered by overnight courier service;
addressed as set forth on the signature page hereto or such other addresses as
will be furnished in writing by any party in the manner for giving notices
hereunder. 

 

7.04 Governing Law. This Agreement shall be governed by and construed under and
in accordance with the laws of the state of Colorado without giving effect to
any choice or conflict of law provision or rule (whether the state of Colorado
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of Colorado. 

 

7.05 Entire Agreement; Amendment. This Agreement represents the entire agreement
between the parties relating to the subject matter hereof, and no other course
of dealing, understanding, employment, or other agreement, covenant,
representation, or warranty, written or oral, except as set forth herein or in
the documents to be delivered in connection with the transactions contemplated
hereby, copies of the forms of which are attached hereto as exhibits, shall be
of any force or effect. Any previous agreement, arrangement, understanding, or
course of dealing, specifically including the Consulting Agreement dated October
31, 2016, is expressly merged into this Agreement. This Agreement may be amended
or modified only by a writing signed by both of the parties hereto. No person,
other than pursuant to a resolution of the Board or a committee thereof, will
have authority on behalf of Employer to agree to modify, amend, or waive any
provision of this Agreement or anything in reference thereto. 

 

7.06 Severability. If any one or more of the provisions contained in this
Agreement will for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability will not affect
the validity and enforceability of any other provisions hereof. Further, should
any provisions within this Agreement ever be reformed or rewritten by a judicial
body, those provisions as rewritten will be binding upon Employer and
Executive. 

 

7.07 Assignment. Except to any successor or assignee of Employer as provided in
section 7.02, neither this Agreement nor any rights or benefits hereunder may be
assigned by either party hereto without the prior written consent of the other
party. Executive, Executive’s spouse, and Executive’s designated contingent
beneficiary, including their respective estates, will not have any right to
anticipate, encumber, or dispose of any payment due under this Agreement. Such
payments and other rights are expressly declared nonassignable and
nontransferable, except as specifically provided herein. 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

7.08 Right of Setoff. Employer and Executive will each be entitled, at their
option and not in lieu of any other remedies to which they may be entitled, to
set off any amounts due from the other or any affiliate of the other against any
amount due and payable by such person or any affiliate of such person pursuant
to this Agreement or otherwise. 

 

7.09 Waiver of Breach. The failure by any party to insist upon the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
the failure to exercise any right or remedy consequent upon a breach hereof will
not constitute a waiver of any such breach or of any covenant, agreement, term,
or condition, and the waiver by either party hereto of a breach of any provision
of this Agreement will not operate or be construed as a waiver of any subsequent
breach by any party. 

 

7.10 Arbitration. Any controversy, dispute, or claim arising out of or relating
to this Agreement or breach thereof will be settled by binding arbitration. Any
arbitral proceeding and award will be kept confidential by Executive and
Employer. Notwithstanding the foregoing, no claim or controversy for injunctive
or equitable relief contemplated by or allowed under applicable law pursuant to
this Agreement or the Proprietary Rights Agreement will be subject to
arbitration under this section, but will instead be subject to determination in
a court of competent jurisdiction applying Colorado law, consistent with this
Agreement, where either party may seek injunctive or equitable relief. 

 

7.11 Costs of Suit. In the event a party commences a legal proceeding to enforce
any of the terms of this Agreement, the prevailing party in such action shall
have the right to recover reasonable attorneys’ fees and costs from the other
party to be fixed by the court in the same action. The term “legal proceedings”
as used above shall be deemed to include appeals from a lower court judgment and
it shall include proceedings in the Federal Bankruptcy Court, whether or not
they are adversary proceedings or contested matters. The term “prevailing party”
as used above in reference to proceedings in the Federal Bankruptcy Court shall
be deemed to mean the prevailing party in any adversary proceeding or contested
matter or any other actions taken by the nonbankrupt party that are reasonably
necessary to protect its rights under the terms of this Agreement. 

 

7.12 Binding Effect; No Third-party Benefit.  

 

(a) This Agreement is personal to Executive and without the prior written
consent of Employer is not assignable by Executive. This Agreement inures to the
benefit of and is enforceable by Executive’s legal representatives.  

 

(b) This Agreement inures to the benefit of and is binding upon Employer and its
successors and assigns.  

 

(c) Employer will require any successor or assignee (whether direct or indirect
or by purchase, merger, consolidation, or otherwise) to all or substantially all
Employer’s business or assets, by agreement in writing, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
Employer would be required to perform it if no such succession or assignment had
taken place. As used in this Agreement, “Employer” means CannaSys, Inc., and any
successor or assignee to its business or assets as aforesaid that executes and
delivers this Agreement as provided herein or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.  

 

(d) Nothing in this Agreement, express or implied, is intended to or confers on
any person other than the parties hereto, and their respective heirs, legal
representatives, successors, and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement. 

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

7.13 Duplicate Counterparts. This Agreement has been executed in duplicate
counterparts, each of which for all purposes is to be deemed an original, and
both of which constitute, collectively, one agreement. In making proof of this
Agreement, it will not be necessary to produce or account for more than one such
counterpart. 

 

7.14 Descriptive Headings. In the event of a conflict between titles to articles
and paragraphs and the text, the text will control. 

 

Signed and delivered to be effective as of the Effective Date set forth above.

 

EMPLOYER:

 

EXECUTIVE:

 

 

 

CannaSys, Inc.

 

Patrick G. Burke

1350 17th Street, Suite 150

 

30 Manhattan Drive

Denver, CO 80202

 

Boulder, CO 80303

michael.tew@cannasys.com

 

Patrick.burke@colorado.edu

 

 

 

By: /s/ Michael A. Tew

 

/s/ Patrick Burke

            Michael A. Tew

 

     Patrick Burke

            Chief Executive Officer

 

 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit A

 

GRANT OF RESTRICTED STOCK

 

THIS GRANT OF RESTRICTED STOCK (this “Agreement”), dated June 30, 2017 (the
“Date of Grant”), is made by and between CANNASYS, INC., a Nevada corporation
(the “Company”), and PATRICK G. BURKE, an executive of the Company residing in
Colorado (“Grantee”), on the following:

 

Premises

 

The Company has appointed and engaged Grantee as an executive and has agreed to
grant to him certain equity in the Company in the form of restricted shares of
common stock (the “Shares”), subject to all of the terms, covenants, and
conditions of the Company’s charter documents and the conditions and
restrictions set forth in this Agreement. Grantee has accepted the Company’s
appointment and engagement and desires to acquire the Shares as an equity
incentive, subject to the conditions and restrictions set forth in this
Agreement.

 

Agreement

 

NOW, THEREFORE, upon these premises, which are incorporated herein by reference,
and for and in consideration of the mutual promises and covenants set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Issuance of Grantee Shares. 

 

(a) The Company hereby grants to Grantee 2,250,000 Shares (the “Grantee
Shares”), to vest over a period of one year in accordance with the schedule set
forth in section 1(b) below, subject to the terms, conditions, and restrictions
set forth in this Agreement, any regulatory restrictions, and the terms,
covenants, and conditions of the Company’s charter documents. The number of
Grantee Shares to be received under this Agreement may be adjusted on the
occurrence of certain events as described in section 4 of this Agreement. 

 

(b) Except as otherwise provided in this Agreement, the Grantee’s right to
receive Grantee Shares and the Company’s obligation to issue and deliver Grantee
Shares to Grantee shall vest as to one-fourth of the Grantee Shares (562,500
Shares) specified in section 1(a) on the execution of this Agreement, and as to
the remaining Grantee Shares, an additional one-fourth of the Grantee Shares
(562,500 Shares) on the last day of each subsequent quarter (e.g., the next
562,500 Grantee Shares shall vest on September 30, 2017) until all of the
Grantee Shares are fully vested.  

 

(c) In connection with the acquisition of the Grantee Shares hereunder, Grantee
represents and warrants to the Company that: 

 

(i) The Grantee Shares to be acquired pursuant to this Agreement will be
acquired for Grantee’s own account, for investment only and not with a view to,
or for resale in connection with, distribution thereof in violation of the
Securities Act of 1933, as amended (the “Securities Act”), or any applicable
state securities laws, and the Grantee Shares will not be disposed of in
contravention of the Securities Act, any applicable state securities laws, this
Agreement, or the Company’s charter documents. 

--------------------------------------------------------------------------------

A-1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(ii) Grantee has such knowledge and experience in business and financial matters
and respecting investments in securities of privately held companies so as to
enable him to understand and evaluate the risks and benefits of his investment
in the Grantee Shares. 

 

(iii) Grantee has no need for liquidity in his investment in the Grantee Shares
and is able to bear the economic risk of his investment in the Grantee Shares
for an indefinite period and understands that the Grantee Shares have not been
registered or qualified under the Securities Act or any applicable state
securities laws, by reason of the issuance of the Grantee Shares in a
transaction exempt from the registration and qualification requirements of the
Securities Act or such state securities laws and, therefore, cannot be sold
unless subsequently registered or qualified under the Securities Act or such
state securities laws or an exemption from such registration or qualification is
available. 

 

(iv) Grantee has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Grantee Shares and
has had full access to, or been provided with, such other information concerning
the Company as Grantee has requested. 

 

(d) Grantee further represents and warrants that this Agreement constitutes the
legal, valid, and binding obligation of Grantee, enforceable in accordance with
its terms, and the execution, delivery, and performance of this Agreement by
Grantee does not and will not conflict with, violate, or cause a breach of any
agreement, contract, or instrument to which Grantee is a party or any judgment,
order, or decree to which Grantee is subject. 

 

(e) In connection with the Company’s grant and issuance of the Grantee Shares,
the Company represents and warrants that: 

 

(i) The Company is a corporation, duly organized, and validly existing under the
laws of the jurisdiction of its organization and has all requisite corporate
power and authority to own, lease, and operate the assets used in its business,
to carry on its business as presently conducted, to enter into this Agreement,
to perform its obligations hereunder, and to consummate the transactions
contemplated hereby. 

 

(ii) The Company has taken all corporate action necessary to authorize its
execution and delivery of this Agreement, performance of its obligations
thereunder, and consummation of the transactions contemplated thereby.  

 

(iii) This Agreement constitutes a valid and binding obligation of the Company,
enforceable in accordance with its terms. 

 

2. Stockholder Rights. Grantee shall have the rights of a stockholder only
respecting Grantee Shares fully vested under this Agreement.  

--------------------------------------------------------------------------------

A-2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3. Legend. Any certificates representing the Grantee Shares will bear the
following legend: 

 

The securities represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933, as amended, or
any state securities laws. These securities may not be sold or transferred in
the absence of such registration or an exemption therefrom under said act or
laws.

 

4. Adjustment of Exercise Price and Number of Shares. 

 

(a) The number of Grantee Shares shall be adjusted appropriately from time to
time as follows: 

 

(i) In the event Company shall declare a dividend or make any other distribution
on any of its capital stock payable in common stock, rights to purchase common
stock, or securities convertible into common stock or shall subdivide its
outstanding shares of common stock into a greater number of shares or combine
its outstanding stock into a smaller number of shares, then in each such event,
the number of Grantee Shares subject to this Agreement that have not vested
shall be adjusted so that Grantee shall be entitled to the kind and number of
shares of common stock or other securities of the Company that he would have
owned or have been entitled to receive after the happening of any of the events
described above; an adjustment made pursuant to this section 4(a) shall become
effective immediately after the effective date of such event retroactive to the
record date for the event. 

 

(ii) No adjustment in the number of Grantee Shares hereunder shall be required
unless the adjustment would require an increase or a decrease of at least 1% in
the number of Grantee Shares to be issued under this Agreement; but any
adjustments that by reason of this section 4(a) are not required to be made
shall be carried forward and taken into account in any subsequent adjustment. 

 

(iii) Whenever the number of Grantee Shares are adjusted as herein provided,
Company shall cause to be promptly mailed by first-class mail, postage prepaid,
to Grantee notice of such adjustment or adjustments and shall deliver a
resolution of Company’s board of directors setting forth the number of Grantee
Shares after such adjustment, setting forth a brief statement of the facts
requiring the adjustment, together with the computation by which the adjustment
was made. This board resolution, in the absence of manifest error, shall be
conclusive evidence of the correctness of adjustment. 

 

(iv) All adjustments shall be made by the Company’s board of directors, which
shall be binding on Grantee in the absence of demonstrable error. 

 

(b) No adjustments shall be made in connection with the: 

 

(i) issuance of any Grantee Shares under this Agreement; 

 

(ii) conversion of shares of preferred stock; 

 

(iii) exercise or conversion of any rights, options, warrants, or convertible
securities containing the right to purchase or acquire common stock; 

--------------------------------------------------------------------------------

A-3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(iv) issuance of additional securities on account of the antidilution provisions
contained in or relating to this Agreement or any other option, warrant, or
right to acquire common stock; 

 

(v) purchase or other acquisition by Company of any common stock, evidences of
its indebtedness or assets, or rights, options, warrants, or convertible
securities containing the right to subscribe for or purchase common stock; or 

 

(vi) sale or issuance by Company of any common stock, evidences of its
indebtedness or assets, or rights, options, warrants, or convertible securities
containing the right to subscribe for or purchase common stock or other
securities pursuant to options, warrants, or other rights to acquire common
stock or other securities. 

 

5. General Provisions.  

 

(a) The parties agree that each provision herein shall be treated as a separate
and independent clause, and the unenforceability of any one clause shall in no
way impair the enforceability of any other clauses of this Agreement. If any one
or more provisions of this Agreement are held to be invalid or unenforceable for
any reason, including due to being overbroad in scope activity, subject, or
otherwise: (i) this Agreement shall be considered divisible; (ii) such provision
shall be deemed inoperative to the extent it is deemed invalid or unenforceable;
and (iii) in all other respects this Agreement shall remain full force and
effect; provided, however, that if any such provision may be made valid or
enforceable by limitation thereof, then such provision shall be deemed to be so
limited and shall be valid and/or enforceable to the maximum extent permitted by
applicable law. 

 

(b) This Agreement and the Company’s charter documents constitute the entire
agreement and understanding of the parties hereto concerning the subject matter
hereof and from and after the date of this Agreement, and this Agreement shall
supersede any other prior negotiations, discussions, writings, agreements, or
understandings, both written and oral, between the parties respecting such
subject matter. 

 

(c) This Agreement may be executed in duplicate counterparts, each of which is
deemed to be an original and both of which taken together constitute one and the
same agreement. 

 

(d) This Agreement is personal to Grantee and without the prior written consent
of the Company shall not be assignable by Grantee. This Agreement shall inure to
the benefit of and shall be enforceable by Grantee and Grantee’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any person, other than
the parties hereto and their respective heirs, legal representatives,
successors, and permitted assigns, any rights, benefits, or remedies of any
nature whatsoever under or by reason of this Agreement. 

 

(e) This Agreement shall be governed by and construed in accordance with the
laws of the state of Nevada, without giving effect to any choice of law or
conflict of law provision or rule (whether of the state of Nevada or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the state of Nevada. 

--------------------------------------------------------------------------------

A-4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(f) Each party to this Agreement and any such person granted rights hereunder,
whether or not such person is a signatory hereto, shall be entitled to enforce
its or his rights under this Agreement specifically to recover damages and costs
(including reasonable attorney’s fees) for any breach of any provision of this
Agreement and to exercise all other rights existing in its or his favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party and
any such person granted rights hereunder, whether or not such person is a
signatory hereto, may in its or his sole discretion apply to any court of law or
equity of competent jurisdiction for specific performance and/or other
injunctive relief (without posting any bond or deposit) in order to enforce or
prevent any violations of the provisions of this Agreement. 

 

(g) The provisions of this Agreement may be amended and waived only with the
prior written consent of the Company and Grantee, and no course of conduct or
failure or delay in enforcing the provisions of this Agreement shall be
construed as a waiver of such provisions or affect the validity, binding effect,
or enforceability of this Agreement or any provision hereof. 

 

(h) Any notice, demand, request, or other communication permitted or required
under this Agreement shall be in writing and shall be deemed to have been given
as of the date so delivered, if personally served; as of the date so sent, if
sent by electronic mail and receipt is acknowledged by the recipient; and one
day after the date so sent, if delivered by overnight courier service; addressed
as follows: 

 

If to Grantee, to:

Patrick G. Burke

 

1350 17th Street, Suite 150

 

Denver, CO 80202

 

E-mail: patrick.burke@cannasys.com

 

 

If to Company, to:

CannaSys, Inc.

 

1350 17th Street, Suite 150

 

Denver, CO 80202

 

Attn: Brandon C. Jennewine

 

E-mail: chad@cannasys.com

 

Each party, by notice duly given in accordance herewith, may specify a different
address for the giving of any notice hereunder.

 

(i) If any time period for giving notice or taking action hereunder expires on a
day that is a Saturday, Sunday, or holiday in the state in which the Company’s
principal office is located, the period for giving notice or taking action shall
be automatically extended to the business day immediately following such
Saturday, Sunday, or holiday.  

 

(j) All representations, warranties, and agreements contained herein shall
survive the consummation of the transactions contemplated hereby and the
termination of this Agreement indefinitely. 

 

(k) The descriptive headings of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement. 

--------------------------------------------------------------------------------

A-5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(l) Where specific language is used to clarify by example a general statement
contained herein, such specific language shall not be deemed to modify, limit,
or restrict in any manner the construction of the general statement to which it
relates. The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. 

 

(m) Each party hereto hereby irrevocably waives all right to trial by jury in
any action, proceeding, or counterclaim arising out of or relating to this
Agreement. 

 

(n) Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine, or neuter forms, and the singular form of
nouns and pronouns shall include the plural and vice versa. 

 

(o) The term of this Agreement shall commence on the Date of Grant and terminate
on June 30, 2018.  

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

CANNASYS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Tew

 

 

 

Michael A. Tew, CEO

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

 

/s/ Patrick G. Burke

 

 

PATRICK G. BURKE

2,250,000

 

 

Number of Grantee Shares

 

 

--------------------------------------------------------------------------------

A-6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit B

Confidentiality and Proprietary Rights Agreement

 

THIS CONFIDENTIALITY AND PROPRIETARY RIGHTS ASSIGNMENT AGREEMENT (this
“Confidentiality Agreement”) is entered into effective as of July 1, 2017, by
and between CannaSys, Inc., a Nevada corporation (the “Company”) and Patrick G.
Burke (“Executive”). The Company and Executive are collectively referred to
herein as the “Parties.”

 

NOW, THEREFORE, in consideration of Executive’s employment by the Company, which
Executive acknowledges to be good and valuable consideration for Executive’s
obligations hereunder, the Parties hereby agree as follows:

 

1. Confidentiality and Security. 

 

(a) Confidential Information.  

 

(i) Executive understands and acknowledges that during the course of employment
by the Company, he will have access to and learn about information not generally
known to the public, in spoken, printed, electronic, or any other form or
medium, relating directly or indirectly to: business processes, practices,
methods, policies, plans, publications, documents, research, operations,
services, strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, computer programs, computer software, applications,
operating systems, software design, web design, work-in-process, databases,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, market studies,
sales information, revenue, costs, formulae, notes, communications, algorithms,
product plans, designs, styles, models, ideas, audiovisual programs, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, customer
information, customer lists, client information, client lists, distributor
lists, and buyer lists of the Company or its businesses, or of any other person
or entity that has entrusted the information to the Company in confidence
(“Confidential Information”). Executive understands that the above list is not
exhaustive, and that Confidential Information also includes other information
that is marked or otherwise identified as confidential or proprietary, or that
would otherwise appear to a reasonable person to be confidential or proprietary
in the context and circumstances in which the information is known or used. 

 

(ii) Executive understands and agrees that Confidential Information developed by
Executive in the course of Executive’s employment by the Company will be subject
to the terms and conditions of this Confidentiality Agreement as if the Company
furnished the same Confidential Information to Executive in the first instance.
Confidential Information does not include information that is generally
available to and known by the public at the time of disclosure to Executive, if
the disclosure is through no direct or indirect fault of Executive or person(s)
acting on Executive’s behalf.  

--------------------------------------------------------------------------------

B-1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(iii) Executive further understands and acknowledges that this Confidential
Information is the exclusive property of the Company, and the Company’s ability
to reserve it for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company. 

 

(iv) Executive recognizes that: (1) the goodwill of the Company depends upon,
among other things, Executive keeping the Confidential Information confidential
and that unauthorized disclosure of the Confidential Information would
irreparably damage the Company; (2) disclosure of any Confidential Information
to competitors of the Company or to the general public would be highly
detrimental to the Company; and (3) improper use or disclosure of the
Confidential Information by Executive might cause the Company to incur financial
costs, loss of business advantage, liability under confidentiality agreements
with third parties, civil damages, and criminal penalties. Executive further
acknowledges that in the course of performing his obligations to the Company, he
will be a representative of the Company to many persons and, in some instances,
the Company’s primary contact with such persons, and as such will be responsible
for maintaining or enhancing the business and goodwill of the Company with those
clients or other persons. Executive further acknowledges that the covenants set
forth in this Confidentiality Agreement are reasonable in scope and duration and
do not unreasonably restrict Executive’s association with other business
entities, either as an employee or otherwise, as set forth herein. 

 

(b) Disclosure and Use Restrictions. Executive agrees and covenants: (i) to
treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate, or make available
Confidential Information, or allow it to be disclosed, published, communicated,
or made available, in whole or part, to any entity or person whatsoever not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except in the good faith performance
of Executive’s authorized employment duties to the Company; and (iii) not to
access or use any Confidential Information; not to copy any documents, records,
files, media, or other resources containing any Confidential Information; or not
to remove any the documents, records, files, media, or other resources from the
premises or control of the Company, except in the good faith performance of
Executive’s authorized employment duties to the Company. Nothing herein is to be
construed to prevent disclosure of Confidential Information as may be required
or permitted by applicable law or regulation, or pursuant to the valid order of
a court of competent jurisdiction or an authorized government agency, if the
disclosure does not exceed the extent of disclosure required by the law,
regulation, or order. Executive will promptly provide written notice of any
order of the court to an authorized officer of the Company. In addition, this
section does not, in any way, restrict or impede Executive from discussing the
terms and conditions of his employment with his attorneys, accountants,
financial advisors, members of his immediate family, and co-workers, exercising
his rights under section 7 of the National Labor Relations Act, or otherwise
disclosing information as permitted by law.  

 

(c) Duration of Confidentiality Obligations. Executive understands and
acknowledges that his obligations under this Confidentiality Agreement regarding
any particular Confidential Information will commence immediately on Executive
first having access to the Confidential Information (whether before or after he
begins employment by the Company) and will continue during and after his
employment by the Company until such time as the Confidential Information has
become public knowledge other than as a result of his breach of this
Confidentiality Agreement or breach by those acting in concert with him or on
his behalf. 

--------------------------------------------------------------------------------

B-2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2. Proprietary Rights. 

 

(a) Work Product.  

 

(i) For purposes of this Confidentiality Agreement, “Work Product” includes the
Company information, plans, publications, research, strategies, techniques,
agreements, documents, contracts, terms of agreements, negotiations, know-how,
computer programs, computer applications, software design, web design,
work-in-process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
marketing information, advertising information, and sales information, and all
printed, physical, and electronic copies, all improvements, rights, and claims
related to the foregoing, and other tangible embodiments thereof.  

 

(ii) Executive acknowledges and agrees that all writings, works of authorship,
technology, inventions, discoveries, ideas, and other Work Product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived, or reduced to practice by Executive, individually or jointly with
others, during the period of Executive’s employment by the Company and relating
in any way to the business or contemplated business, research, or development of
the Company (regardless of when or where the Work Product is prepared or whose
equipment or other resources are used in preparing the same, as well as any and
all rights in and to copyrights, trade secrets, trademarks (and related
goodwill), patents, and other intellectual property rights therein arising in
any jurisdiction throughout the world and all related rights of priority under
international conventions respecting thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions, and renewals thereof (collectively,
“Intellectual Property Rights”), will be the sole and exclusive property of the
Company.  

 

(b) Work Made for Hire; Assignment. Executive acknowledges that, by reason of
being employed by the Company at the relevant times, to the extent permitted by
law, all of the Work Product consisting of copyrightable subject matter is “work
made for hire” as defined in the Copyright Act of 1976 (17 U.S.C. § 101), and
the copyrights are therefore owned by the Company. To the extent that any Work
Product is not construed to be a work made for hire, Executive hereby
irrevocably assigns to the Company, for no additional consideration, Executive’s
entire right, title, and interest in and to all Work Product and Intellectual
Property Rights therein, including the right to sue, counterclaim, and recover
for all past, present, and future infringement, misappropriation, or dilution
thereof, and all rights corresponding thereto throughout the world. Nothing
contained in this Confidentiality Agreement is to be construed to reduce or
limit the Company’s rights, title, or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Company would have had in the absence of this Confidentiality Agreement.  

--------------------------------------------------------------------------------

B-3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(c) Further Assurances; Power of Attorney. During and after Executive’s
employment, Executive agrees to reasonably cooperate with the Company, at the
Company’ s expense, to: (i) apply for, obtain, perfect, and transfer to the
Company the Work Product as well as any Intellectual Property Rights in the Work
Product in any jurisdiction in the world; and (ii) maintain, protect, and
enforce the same, including executing and delivering to the Company any and all
applications, oaths, declarations, affidavits, waivers, assignments, and other
documents and instruments as may be requested by the Company. Executive hereby
irrevocably grants the Company power of attorney to execute and deliver any
documents on his behalf in his name and to do all other lawfully permitted acts
to transfer the Work Product to the Company and further the transfer, issuance,
prosecution, and maintenance of all Intellectual Property Rights therein, to the
fullest extent permitted by law, if Executive does not promptly cooperate with
the Company’s request (without limiting the rights the Company has in the
circumstances by operation of law). The power of attorney is coupled with an
interest and will not be affected by Executive’s subsequent incapacity.  

 

(d) Moral Rights. To the extent any copyrights are assigned under this
Confidentiality Agreement, Executive hereby irrevocably waives, to the extent
permitted by applicable law, any and all claims he may now or hereafter have in
any jurisdiction to all rights of paternity, integrity, disclosure, and
withdrawal and any other rights that may be known as “moral rights” respecting
all Work Product and all Intellectual Property Rights therein.  

 

(e) No License. Executive understands that this Confidentiality Agreement does
not, and is not to be construed to, grant to him any license or right of any
nature for any Work Product, Intellectual Property Rights, or Confidential
Information, materials, software, or other tools made available to Executive by
the Company.  

 

3. Security.  

 

(a) Security and Access. Executive agrees and covenants to: (i) comply with all
the Company security policies and procedures as in force from time to time,
including those regarding computer equipment, telephone systems, voicemail
systems, facilities access, monitoring, key cards, access codes, the Company
intranet, internet, social media and instant messaging systems, computer
systems, email systems, computer networks, document storage systems, software,
data security, encryption, firewalls, passwords, and any and all other the
Company facilities, IT resources and communication technologies (“Facilities
Information Technology and Access Resources”); (ii) not access or use any
Facilities Information Technology and Access Resources except in the course of
his duties to the Company; and (iii) not access or use any Facilities
Information Technology and Access Resources in any manner after the termination
of Executive’s employment by the Company, whether termination is voluntary or
involuntary. Executive agrees to notify the Company promptly in the event he
learns of any violation of the foregoing by others or of any other
misappropriation or unauthorized access, use, reproduction or
reverse-engineering of, or tampering with, any Facilities Information Technology
and Access Resources or other the Company property or materials by others. 

--------------------------------------------------------------------------------

B-4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(b) Exit Obligations. On: (i) voluntary or involuntary termination of
Executive’s employment; or (ii) the Company’s request at any time during
Executive’s employment, Executive will: (1) provide or return to the Company any
and all Company property, including keys, key cards, access cards,
identification cards, security devices, Company credit cards, network access
devices, computers, cell phones, smartphones, PDAs, fax machines, equipment,
speakers, manuals, reports, files, books, compilations, Work Product, email
messages, recordings, disks, thumb drives or other removable information storage
devices, hard drives, negatives, data, and all Company documents and materials
belonging to the Company and stored in any fashion, together with property that
constitutes or contains any Confidential Information or Work Product, that are
in the possession or control of Executive, whether they were provided to him by
the Company or any of its business associates or created by Executive in
connection with his employment by the Company; and (2) delete or destroy all
copies of any of the documents and materials not returned to the Company that
remain in Executive’s possession or control, including those stored on any
non-Company devices, networks, storage locations, and media in Executive’ s
possession or control. 

 

4. Publicity. Executive hereby consents to any and all uses and displays by the
Company and its agents of his name, voice, likeness, image, appearance, and
biographical information in, on, or in connection with any pictures,
photographs, audio and video recordings, digital images, websites, television
programs and advertising, other advertising, sales and marketing brochures,
books, magazines, other publications, and all other printed and electronic forms
and media throughout the world, at any time during or after the period of
Executive’s employment by the Company, for all legitimate business purposes of
the Company (“Permitted Uses”). Executive hereby forever releases the Company
and its directors, officers, employees, and agents from any and all claims,
actions, damages, losses, costs, expenses, and liabilities of any kind, arising
under any legal or equitable theory whatsoever at any time during or after the
period of Executive’s employment by the Company, in connection with any
Permitted Use.  

 

5. Nondisparagement. Executive agrees and covenants that he will not at any time
make, publish, or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments, or statements concerning the
Company or its businesses, or any of its employees, officers, existing and
prospective customers, suppliers, investors, and other associated third parties.
This section does not, in any way, restrict or impede Executive from exercising
his rights under section 7 of the National Labor Relations Act or any other
protected rights to the extent that these rights cannot be waived by agreement
or from complying with any applicable law or regulation or a valid order of a
court of competent jurisdiction or an authorized government agency, so long as
such compliance does not exceed that required by the law, regulation, or order.
Executive will promptly provide written notice of any such order to an
authorized officer of the Company.  

 

6. Acknowledgement. Executive acknowledges and agrees that the services to be
rendered by Executive to the Company are of a special and unique character; that
Executive will obtain knowledge and skill relevant to the Company’s industry,
methods of doing business, and marketing strategies by virtue of his employment;
and that the terms and conditions of this Confidentiality Agreement are
reasonable under these circumstances. Executive further acknowledges that the
amount of his compensation reflects, in part, his obligations and the Company’s
rights under this Confidentiality Agreement; that Executive will not be subject
to undue hardship by reason of his full compliance with the terms and conditions
of this Confidentiality Agreement or the Company’s enforcement thereof; and that
this Confidentiality Agreement is not a contract of employment and will not be
construed as a commitment by either of the Parties to continue an employment
relationship for any certain period of time.  

--------------------------------------------------------------------------------

B-5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

7. Remedies. In the event of a breach or threatened breach by Executive of any
of the provisions of this Confidentiality Agreement, Executive hereby consents
and agrees that the Company is entitled to seek, in addition to other available
remedies, a temporary or permanent injunction or other equitable relief against
the breach or threatened breach from any court of competent jurisdiction,
without the necessity of showing any actual damages or that monetary damages
would not afford an adequate remedy, and without the necessity of posting any
bond or other security. The aforementioned equitable relief is in addition to,
not in lieu of, legal remedies, monetary damages, or other available forms of
relief.  

 

8. Successors and Assigns.  

 

(a) Assignment by the Company. The Company may assign this Confidentiality
Agreement to any subsidiary or corporate affiliate, or to any successor or
assignee (whether direct or indirect or by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company.
This Confidentiality Agreement will inure to the benefit of the Company and
permitted successors and assigns.  

 

(b) No Assignment by Executive. Executive may not assign this Confidentiality
Agreement or any part hereof. Any purported assignment by Executive will be null
and void from the initial date of purported assignment.  

 

9. Governing Law; Jurisdiction and Venue. This Confidentiality Agreement, for
all purposes, is to be construed in accordance with the laws of the state of
Colorado without regard to its conflicts of law principles. Any action or
proceeding by either Party to enforce this Confidentiality Agreement may be
brought only in any state or federal court located in the state of Colorado. The
Parties hereby irrevocably submit to the exclusive jurisdiction of the courts
and waive the defense of inconvenient forum to the maintenance of any action or
proceeding in the venue.  

 

10. Entire Agreement. Unless specifically provided herein, this Confidentiality
Agreement and the Executive Employment Agreement contain all the understandings
and representations between Executive and the Company pertaining to the subject
matter hereof and supersede all prior and contemporaneous understandings,
agreements, representations, and warranties, both written and oral, respecting
the subject matter.  

 

11. Modification and Waiver. No provision of this Confidentiality Agreement may
be amended or modified unless the amendment or modification is agreed to in
writing and signed by Executive and by a duly authorized officer of the Company
(other than Executive). No waiver by either of the Parties of any breach by the
other party hereto of any condition or provision of this Confidentiality
Agreement to be performed by the other party hereto will be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor will the failure of or delay by either of the Parties in
exercising any right, power, or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege.  

 

12. Severability. If any one or more of the terms, provisions, covenants, or
restrictions of this Confidentiality Agreement is determined by a court of
competent jurisdiction to be invalid, void, or unenforceable, then the remainder
of the terms, provisions, covenants, and restrictions of this Confidentiality
Agreement will remain in full force and effect, and to that end the provisions
hereof are deemed severable. 

--------------------------------------------------------------------------------

B-6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

13. Captions. Captions and headings of the sections and paragraphs of this
Confidentiality Agreement are intended solely for convenience, and no provision
of this Confidentiality Agreement is to be construed by reference to the caption
or heading of any section or paragraph. 

 

14. Counterparts. This Confidentiality Agreement may be executed in
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one and the same instrument. A signature delivered via
facsimile or portable document format will be afforded treatment as an original
signature.  

 

IN WITNESS WHEREOF, the Parties have executed this Confidentiality Agreement as
of the date set forth above.

 

CannaSys, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Tew

 

/s/ Patrick G. Burke

 

Michael A. Tew

 

Patrick G. Burke

 

Chief Executive Officer

 

 

--------------------------------------------------------------------------------

B-7